PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                    P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV

            

            
                Examiner’s Detailed Office Action 

1.	The present application, filed on or after March 16, 2013, is being examined 

under the first inventor to file provisions of the AIA .


                      Information Disclosure Statement

2.	Applicant is respectfully remind of the Duty to disclose 37 C.F.R. 1.56 all pertinent 

information and material pertaining to the patentability of applicant’s claimed invention, by 

continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement 

(IDS) with the filing of applicants of application or thereafter. 

                            
                                                     Drawings 

3.	The formal drawings submitted have been reviewed by the Office of Initial Patent

Examination (OIPE) and/or the USPTO Office of Draftperson’s Patent Drawings Review.


                                   Specification 

4.	The specification has not been checked to the extent necessary to determine the presence 

of all possible minor errors. Appropriate correction is required.             




5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application 
for patent published or deemed published under section 122(b), in which the patent or application, as 
the case may be, names another inventor and was effectively filed before the effective filing date of 
the claimed invention.

6.	Claims 1, 10, & 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 

Martens et al., (USPAP Pub. No.:20140229164, Date of Pub. August 14, 2014).

Claim 1.

A method for judging news quality based on artificial intelligence, comprising: 

[see Abstract & [0005]

Classification of collections of items such as words, which are called "document classification," and more specifically explaining a classification of a document, such as a web-page or website. This can include exemplary procedure, system and/or computer-accessible medium to find explanations, as well as a framework to assess the procedure's performance. An explanation is defined as a set of words (e.g., terms, more generally) such that removing words within this set from the document changes the predicted class from the class of interest. The exemplary procedure system and/or computer-accessible medium can include a classification of web pages as containing adult content, e.g., to allow advertising on safe web pages only. The explanations can be concise and document-specific, and provide insight into the reasons for the classification decisions, into the workings of the classification models, and into the business application itself. Other exemplary aspects describe how explaining documents' classifications can assist in improving the data quality and model performance.

[0005] Further, organizations often desire to understand the exact reasons why classification models make particular decisions. The desire comes from various perspectives, including those of managers, customer-facing employees, and the technical team. Customer-facing employees often deal with customer queries regarding the decisions that are made; it often is insufficient to answer that the magic box said so. Managers may need to "sign off" on models being placed into production, and may prefer to understand how the model makes its decisions, rather than just to trust the technical team or data science team. Different applications have different degrees of 

constructing a news quality classification model based on a news feature of known high-quality news and/or a news feature of known low-quality news; 

[see Abstract & [0004] & [0099]

Classification of collections of items such as words, which are called "document classification," and more specifically explaining a classification of a document, such as a web-page or website. This can include exemplary procedure, system and/or computer-accessible medium to find explanations, as well as a framework to assess the procedure's performance. An explanation is defined as a set of words (e.g., terms, more generally) such that removing words within this set from the document changes the predicted class from the class of interest. The exemplary procedure system and/or computer-accessible medium can include a classification of web pages as containing adult content, e.g., to allow advertising on safe web pages only. The explanations can be concise and document-specific, and provide insight into the reasons for the classification decisions, into the workings of the classification models, and into the business application itself. Other exemplary aspects describe how explaining documents' classifications can assist in improving the data quality and model performance.

[0004] Data-driven text document classification has widespread applications, such as the categorization of web pages and emails, sentiment analysis, and more. Document data are characterized by high dimensionality, with as many variables as there exist words and phrases 
in the vocabulary--often tens of thousands to millions. Many business applications can utilize human understanding of the reasons for classification decisions, by managers, client-facing employees, and the technical team. Unfortunately, because of the high dimensionality, understanding the decisions made by the document classifiers can be difficult. Previous approaches to gain insight into black-box models typically have difficulty dealing with high-dimensional data. 

in terms of words (phrases) present in the document, and such explanations can be produced even in the massively dimensional input spaces typical for document classification. For example, Definition 1 differs from prior approaches in that the explanation is a set of words rather than a vector. Define the size of the explanation as the cardinality of E. Exemplary empirical analysis reveals that explanations typically are quite small (often about a dozen words) and as such the technique is able to effectively transform the high-dimensional input space to a low-dimensional explanation. As stated before, this can be of importance in order to provide insightful explana-tions that address the business problems at hand, e.g., managers' needs to understand classifiers' behavior, explaining the decisions made to the manager or customer, obtaining insights into the specific domain, or improving the document classification model's performance. and 

judging news quality of news to be detected with the news quality classification model.  

[see Abstract & [0005]

Classification of collections of items such as words, which are called "document classification," and more specifically explaining a classification of a document, such as a web-page or website. This can include exemplary procedure, system and/or computer-accessible medium to find explanations, as well as a framework to assess the procedure's performance. An explanation is defined as a set of words (e.g., terms, more generally) such that removing words within this set from the document changes the predicted class from the class of interest. The exemplary procedure system and/or computer-accessible medium can include a classification of web pages as containing adult content, e.g., to allow advertising on safe web pages only. The explanations can be concise and document-specific, and provide insight into the reasons for the classification decisions, into the workings of the classification models, and into the business application itself. Other exemplary aspects describe how explaining documents' classifications can assist in improving the data quality and model performance.

[0005] Further, organizations often desire to understand the exact reasons why classification models make particular decisions. The desire comes from various perspectives, including those of managers, customer-facing employees, and the technical team. Customer-facing employees often deal with customer queries regarding the decisions that are made; it often is insufficient to answer that the magic box said so. Managers may need to "sign off" on models being placed into production, and may prefer to understand how the model makes its decisions, rather than just to trust the technical team or data science team. Different applications have different degrees of need for explanations to customers, with denying credit or blocking advertisements being at one extreme. However, even in applications for which black-box systems are deployed routinely, such as fraud detection (Fawcett, T., F. Provost, 1997, "Adaptive fraud detection", Data Mining and Knowledge Discovery 1(3) 291-316.), managers still typically need to have confidence in the operation of the system and may need to understand the reasons for particular classifications when errors are made. Managers may also need to understand specific decisions when they are called into question by customers or business-side employees. Additionally, the technical/data 

Claim 10. 

An apparatus, comprising: one or more processors; a storage device, configured to store one or more programs; wherein the one or more processors are configured to execute the one or more programs by reading from the storage device to perform acts of: 

[see [0193]-[0195]

[0193] FIG. 10 shows an exemplary block diagram of an exemplary embodiment of a system according to the present disclosure. For example, exemplary procedures in accordance with the present disclosure described herein can be performed by a processing arrangement and/or a computing arrangement 1010. Such processing/computing arrangement 1010 can be, e.g., entirely or a part of, or include, but not limited to, a computer/processor 1020 that can include, e.g., one or more microprocessors, and use instructions stored on a computer-accessible medium (e.g., RAM, ROM, hard drive, or other storage device). 

[0194] As shown in FIG. 10, e.g., a computer-accessible medium 1030 (e.g., as described herein above, a storage device such as a hard disk, floppy disk, memory stick, CD-ROM, RAM, ROM, etc., or a collection thereof) can be provided (e.g., in communication with the processing arrangement 1010). The computer-accessible medium 1030 can contain executable instructions 1040 thereon. In addition or alternatively, a storage arrangement 1050 can be provided separately from the computer-accessible medium 1030, which can provide the instructions to the processing arrangement 1010 so as to configure the processing arrangement to execute certain exemplary procedures, processes and methods, as described herein above, for example. 

[0195] Further, the exemplary processing arrangement 1010 can be provided with or include an input/output arrangement 1070, which can include, e.g., a wired network, a wireless network, the internet, an intranet, a data collection probe, a sensor, etc. As shown in FIG. 10, the exemplary processing arrangement 1010 can be in communication with an exemplary display arrangement 1060, which, according to certain exemplary embodiments of the present disclosure, can be a touch-screen configured for inputting information to the processing arrangement in addition to outputting information from the processing arrangement, for example. Further, the exemplary display 1060 and/or a storage arrangement 1050 can be used to display and/or store data in a user-accessible format and/or user-readable format. 
constructing a news quality classification model based on a news feature of known high-quality news and/or a news feature of known low-quality news; 

[see Abstract & [0005] & [0037]-[0038]
Classification of collections of items such as words, which are called "document classification," and more specifically explaining a classification of a document, such as a web-page or website. This can include exemplary procedure, system and/or computer-accessible medium to find explanations, as well as a framework to assess the procedure's performance. An explanation is defined as a set of words (e.g., terms, more generally) such that removing words within this set from the document changes the predicted class from the class of interest. The exemplary procedure system and/or computer-accessible medium can include a classification of web pages as containing adult content, e.g., to allow advertising on safe web pages only. The explanations can be concise and document-specific, and provide insight into the reasons for the classification decisions, into the workings of the classification models, and into the business application itself. Other exemplary aspects describe how explaining documents' classifications can assist in improving the data quality and model performance.
[0037] In what follows we focus on the document classification setting. An explanation is defined as a set of words (e.g., terms, more generally) such that removing words within this set from the document changes the predicted class from the class of interest. An exemplary embodiment of the present disclosure can provide a procedure to find such explanations, as well as a framework to assess the procedure's performance. The value of the approach can be demonstrated, for example, with a case study from a real-world document classification task: classifying web pages as containing adult content, with the purpose of allowing advertising on safe web pages only. Further exemplary empirical results can be provided for news-story topic classification using, for example, e.g., the 20 Newsgroups benchmark dataset. Exemplary results show the explanations to be concise and document-specific, and to provide insight into the reasons for the classification decisions, into the workings of the classification models, and into the business application itself. Other exemplary embodiments of the present disclosure also describe how explaining documents' classifications can help to improve data quality and model performance. 
[0038] Another exemplary embodiment of the present disclosure can examine in detail an aspect of the business application of document classification that has received little attention. Specifically, an organization's desire to understand the exact reasons why classification models make particular decisions. 
[0099] Definition 1 is tailored to document classification. It can provide intuitive explanations 
in terms of words (phrases) present in the document, and such explanations can be produced even in the massively dimensional input spaces typical for document classification. For example, Definition 1 differs from prior approaches in that the explanation is a set of words rather than a vector. Define the size of the explanation as the cardinality of E. Exemplary empirical analysis reveals that explanations typically are quite small (often about a dozen words) and as such the technique is able to effectively transform the high-dimensional input space to a low-dimensional explanation. As stated before, this can be of importance in order to provide insightful explana-And
 
judging news quality of news to be detected with the news quality classification model.  

[see Abstract & [0005]

Classification of collections of items such as words, which are called "document classification," and more specifically explaining a classification of a document, such as a web-page or website. This can include exemplary procedure, system and/or computer-accessible medium to find explanations, as well as a framework to assess the procedure's performance. An explanation is defined as a set of words (e.g., terms, more generally) such that removing words within this set from the document changes the predicted class from the class of interest. The exemplary procedure system and/or computer-accessible medium can include a classification of web pages as containing adult content, e.g., to allow advertising on safe web pages only. The explanations can be concise and document-specific, and provide insight into the reasons for the classification decisions, into the workings of the classification models, and into the business application itself. Other exemplary aspects describe how explaining documents' classifications can assist in improving the data quality and model performance.

[0005] Further, organizations often desire to understand the exact reasons why classification models make particular decisions. The desire comes from various perspectives, including those of managers, customer-facing employees, and the technical team. Customer-facing employees often deal with customer queries regarding the decisions that are made; it often is insufficient to answer that the magic box said so. Managers may need to "sign off" on models being placed into production, and may prefer to understand how the model makes its decisions, rather than just to trust the technical team or data science team. Different applications have different degrees of need for explanations to customers, with denying credit or blocking advertisements being at one extreme. However, even in applications for which black-box systems are deployed routinely, such as fraud detection (Fawcett, T., F. Provost, 1997, "Adaptive fraud detection", Data Mining and Knowledge Discovery 1(3) 291-316.), managers still typically need to have confidence in the operation of the system and may need to understand the reasons for particular classifications when errors are made. Managers may also need to understand specific decisions when they are called into question by customers or business-side employees. Additionally, the technical/data science personnel themselves should understand the reasons for decisions in order to be able to debug and improve the models. Holistic views of a model and aggregate statistics across a "test set" may not give sufficient guidance as to how the model can be improved. Despite the stated goals of early research on data mining and knowledge discovery (Fayyad, U. M., G. Piatetsky-Shapiro, P. Smyth, 1996, "From data mining to knowledge discovery: An overview", Advances in knowledge discovery and data mining. American Association for Artificial Intelligence, 1-34), very little work has addressed support for the process of building acceptable models, especially in business situations where various parties must be satisfied with the results. 
Claim 19. 

A non-transitory computer readable storage medium, having computer programs stored therein, wherein when the computer programs are executed by a processor, a method for judging news quality based on artificial intelligence is realized, the method comprising: 

[see Abstract & [0005]  

Classification of collections of items such as words, which are called "document classification," and more specifically explaining a classification of a document, such as a web-page or website. This can include exemplary procedure, system and/or computer-accessible medium to find explanations, as well as a framework to assess the procedure's performance. An explanation is defined as a set of words (e.g., terms, more generally) such that removing words within this set from the document changes the predicted class from the class of interest. The exemplary procedure system and/or computer-accessible medium can include a classification of web pages as containing adult content, e.g., to allow advertising on safe web pages only. The explanations can be concise and document-specific, and provide insight into the reasons for the classification decisions, into the workings of the classification models, and into the business application itself. Other exemplary aspects describe how explaining documents' classifications can assist in improving the data quality and model performance.

[0005] Further, organizations often desire to understand the exact reasons why classification models make particular decisions. The desire comes from various perspectives, including those of managers, customer-facing employees, and the technical team. Customer-facing employees often deal with customer queries regarding the decisions that are made; it often is insufficient to answer that the magic box said so. Managers may need to "sign off" on models being placed into production, and may prefer to understand how the model makes its decisions, rather than just to trust the technical team or data science team. Different applications have different degrees of need for explanations to customers, with denying credit or blocking advertisements being at one extreme. However, even in applications for which black-box systems are deployed routinely, such as fraud detection (Fawcett, T., F. Provost, 1997, "Adaptive fraud detection", Data Mining and Knowledge Discovery 1(3) 291-316.), managers still typically need to have confidence in the operation of the system and may need to understand the reasons for particular classifications when errors are made. Managers may also need to understand specific decisions when they are called into question by customers or business-side employees. Additionally, the technical/data science personnel themselves should understand the reasons for decisions in order to be able to debug and improve the models. Holistic views of a model and aggregate statistics across a "test set" may not give sufficient guidance as to how the model can be improved. Despite the stated goals of early research on data mining and knowledge discovery (Fayyad, U. M., G. Piatetsky-Shapiro, P. Smyth, 1996, "From data mining to knowledge discovery: An overview", Advances in knowledge discovery and data mining. American Association for Artificial Intelligence, 1-34), very little work has addressed support for the process of building acceptable models, especially in business situations where various parties must be satisfied with the results. 

constructing a news quality classification model based on a news feature of known high-quality news and/or a news feature of known low-quality news; 

[see Abstract & [0005]

Classification of collections of items such as words, which are called "document classification," and more specifically explaining a classification of a document, such as a web-page or website. This can include exemplary procedure, system and/or computer-accessible medium to find explanations, as well as a framework to assess the procedure's performance. An explanation is defined as a set of words (e.g., terms, more generally) such that removing words within this set from the document changes the predicted class from the class of interest. The exemplary procedure system and/or computer-accessible medium can include a classification of web pages as containing adult content, e.g., to allow advertising on safe web pages only. The explanations can be concise and document-specific, and provide insight into the reasons for the classification decisions, into the workings of the classification models, and into the business application itself. Other exemplary aspects describe how explaining documents' classifications can assist in improving the data quality and model performance.

[0004] Data-driven text document classification has widespread applications, such as the categorization of web pages and emails, sentiment analysis, and more. Document data are characterized by high dimensionality, with as many variables as there exist words and phrases 
in the vocabulary--often tens of thousands to millions. Many business applications can utilize human understanding of the reasons for classification decisions, by managers, client-facing employees, and the technical team. Unfortunately, because of the high dimensionality, understanding the decisions made by the document classifiers can be difficult. Previous approaches to gain insight into black-box models typically have difficulty dealing with high-dimensional data. 

[0099] Definition 1 is tailored to document classification. It can provide intuitive explanations 
in terms of words (phrases) present in the document, and such explanations can be produced even in the massively dimensional input spaces typical for document classification. For example, Definition 1 differs from prior approaches in that the explanation is a set of words rather than a vector. Define the size of the explanation as the cardinality of E. Exemplary empirical analysis reveals that explanations typically are quite small (often about a dozen words) and as such the technique is able to effectively transform the high-dimensional input space to a low-dimensional explanation. As stated before, this can be of importance in order to provide insightful explana-tions that address the business problems at hand, e.g., managers' needs to understand classifiers' behavior, explaining the decisions made to the manager or customer, obtaining insights into the specific domain, or improving the document classification model's performance. and 



judging news quality of news to be detected with the news quality classification model.  

[see Abstract & [0005]

Classification of collections of items such as words, which are called "document classification," and more specifically explaining a classification of a document, such as a web-page or website. This can include exemplary procedure, system and/or computer-accessible medium to find explanations, as well as a framework to assess the procedure's performance. An explanation is defined as a set of words (e.g., terms, more generally) such that removing words within this set from the document changes the predicted class from the class of interest. The exemplary procedure system and/or computer-accessible medium can include a classification of web pages as containing adult content, e.g., to allow advertising on safe web pages only. The explanations can be concise and document-specific, and provide insight into the reasons for the classification decisions, into the workings of the classification models, and into the business application itself. Other exemplary aspects describe how explaining documents' classifications can assist in improving the data quality and model performance.

[0005] Further, organizations often desire to understand the exact reasons why classification models make particular decisions. The desire comes from various perspectives, including those of managers, customer-facing employees, and the technical team. Customer-facing employees often deal with customer queries regarding the decisions that are made; it often is insufficient to answer that the magic box said so. Managers may need to "sign off" on models being placed into production, and may prefer to understand how the model makes its decisions, rather than just to trust the technical team or data science team. Different applications have different degrees of need for explanations to customers, with denying credit or blocking advertisements being at one extreme. However, even in applications for which black-box systems are deployed routinely, such as fraud detection (Fawcett, T., F. Provost, 1997, "Adaptive fraud detection", Data Mining and Knowledge Discovery 1(3) 291-316.), managers still typically need to have confidence in the operation of the system and may need to understand the reasons for particular classifications when errors are made. Managers may also need to understand specific decisions when they are called into question by customers or business-side employees. Additionally, the technical/data science personnel themselves should understand the reasons for decisions in order to be able to debug and improve the models. Holistic views of a model and aggregate statistics across a "test set" may not give sufficient guidance as to how the model can be improved. Despite the stated goals of early research on data mining and knowledge discovery (Fayyad, U. M., G. Piatetsky-Shapiro, P. Smyth, 1996, "From data mining to knowledge discovery: An overview", Advances in knowledge discovery and data mining. American Association for Artificial Intelligence, 1-34), very little work has addressed support for the process of building acceptable models, especially in business situations where various parties must be satisfied with the results. 





                            Claim Objection

7.	Claims 2-9, 11-18 & 20 are objected to as being dependent upon a rejected base claim, 

but would be allowable if rewritten in independent form including all of the limitations of the 

base claim and any intervening claims. 


                             Claim Interpretation

8. 	The claims and only the claims form the metes and bounds of the invention. “Office 

personnel are to give the claims their broadest reasonable interpretation in light of the supporting 

disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). 

Moreover, limitations appearing in the specification but not recited in the claim are not read into 

the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969)” (MPEP 

p 2100-8, c 2,145-48; p 2100-9, c 1,1 1-4). 

9.	The Examiner has full latitude to interpret each claim in the broadest reasonable sense. 

The Examiner will reference prior art using terminology familiar to one of ordinary skill in the
art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

10. 	Examiner’s Notes are/if provided with the cited references to prior art to assist the
applicant to better understand the nature of the prior art, application of such prior art and, as 

appropriate, to further indicate other prior art that maybe applied in other office actions. Such 

comments are entirely consistent with the intent and spirit of compact prosecution. However, 

and unless otherwise stated, the citations are self-explanatory to one skilled in the art and do 

not need any further explanation. Moreover, the Examiner’s Notes are not prior art but a link 

to prior art that one of ordinary skill in the art would find inherently or obviously appropriate.




interpreted in reference to that of one of ordinary skill in the art. Statements made in 

reference to the condition of the disclosure constitute, on the face of it, the basis and such 

would be obvious to one of ordinary skill in the art, establishing thereby an inherent or 

obviousness prima facie case or statement(s).


                             Correspondence Information

12.	Any inquiries concerning this communication or earlier communications from the 

examiner should be directed to Michael B. Holmes, who may be reached Monday through 

Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile 

transmission (571) 273-3686 or email michael.holmesb@uspto.gov.

If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), 

Ann Lo J., may be reached at (571) 272-9767.

Hand-delivered responses should be delivered to the Receptionist @ (Customer Service 

Window Randolph Building 401 Dulany Street Alexandria, VA 22313), located on the first 

floor of the south side of the Randolph Building. 

Finally, information regarding the status of an application may be obtained from the 

Patent Application Information Retrieval (PAIR) system. Moreover, status information for

published applications may be obtained from either Private PAIR or Public PAIR. Status

information for unpublished applications is available through Private PAIR only. For more

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any

questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)

toll-free @ 1-866-217-9197.


                                                         Michael B. Holmes
               						   Primary Examiner
                                                                        Artificial Intelligence
                                                                             Art Unit 2126
                                                       United States Department of Commerce
                                                                  Patent & Trademark Office

Thursday, January 28, 2021                                                    
               MBH

                                                                                  /MICHAEL B HOLMES/                                                                             Primary Examiner, Art Unit 2126